[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                     FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                       ________________________            ELEVENTH CIRCUIT
                                                               January 6, 2010
                                                                  JOHN LEY
                              No. 09-11567                      ACTING CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 08-20820-CR-JEM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHADWICK NEELY,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (January 6, 2010)

Before DUBINA, Chief Judge, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Chadwick Neely appeals his 70-month sentence imposed
following his guilty plea to possession of a firearm by a convicted felon in

violation of 18 U.S.C. § 922(g)(1).

      On appeal, Neely argues that his sentence was unreasonable because it was

greater than necessary to fulfill the purposes of sentencing under 18 U.S.C.

§ 3553(a). Neely also argues that the district court failed to state the reasons for its

decision and that it did not consider his arguments and the § 3553(a) factors.

      We review the reasonableness of a sentence under an abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594, 169 L. Ed.
2d 445 (2007). A defendant challenging his sentence bears the burden of

establishing that it is unreasonable. United States v. Talley, 431 F.3d 784, 788

(11th Cir. 2005). Overall, the analysis is a two-step process. United States v.

Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008). First, we examine whether the

district court committed any significant procedural error. Id. Second, after we

determine that the sentence is procedurally sound, we review the sentence for

substantive reasonableness. Id.

      When reviewing for procedural unreasonableness, we should ensure that the

district court: (1) properly calculated the guidelines range; (2) treated the

Guidelines as advisory; (3) considered the § 3553(a) factors; (4) did not select a

sentence based on clearly erroneous facts; and (5) adequately explained the chosen



                                            2
sentence. Gall, 552 U.S. at 51, 128 S. Ct. at 597. When the district court considers

the § 3553(a) factors, the district court need not discuss each factor. Talley, 431
F.3d at 786. All that is required is that the district court acknowledge that it has

considered the defendant’s arguments and the § 3553(a) factors. United States v.

Scott, 426 F.3d 1324, 1330 (11th Cir. 2005).

      A sentence is substantively unreasonable “if it does not achieve the purposes

of sentencing stated in § 3553(a).” Pugh, 515 F.3d at 1191 (internal quotation

marks omitted). The analysis includes “examining the totality of the

circumstances, including an inquiry into whether the statutory factors in § 3553(a)

support the sentence in question.” United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008), cert. denied, 129 S. Ct. 2848 (2009). The § 3553(a) factors are:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786 (citing 18 U.S.C. § 3553(a)). The weight the district court

accords to “any given § 3553(a) factor is a matter committed to the sound

discretion of the district court . . . .” United States v. Amedeo, 487 F.3d 823, 832

                                           3
(11th Cir. 2007) (internal quotation marks omitted). In terms of the reasonableness

of the sentence imposed, we have held “that there is a range of reasonable

sentences from which the district court may choose, and when the district court

imposes a sentence within the advisory Guidelines range, we ordinarily will expect

that choice to be a reasonable one.” Talley, 431 F.3d at 788.

      We conclude from the record that the district court did not abuse its

discretion in imposing a 70-month sentence. The sentence was both procedurally

and substantively reasonable, and Neely failed to demonstrate that the district court

abused its discretion. Accordingly, we affirm Neely’s sentence.

      AFFIRMED.




                                          4